             Case 1:19-cv-01410-ELH Document 33 Filed 01/07/20 Page 1 of 4



               IN THE UNITED STATES DISTRICT COURT OF MARYLAND
                               NORTHERN DISTRICT

SAMUEL GREEN                                         *

                 Plaintiff,                          *

v.                                                   *       Case No. 1:19-cv-01410-ELH

AMF BOWLING CENTERS, INC.                            *

                 Defendant.                          *

*       *        *      *      *       *      *      *       *      *       *      *       *

       DEFENDANT AMF BOWLING CENTERS, INC.’S MOTION TO QUASH
      DEPOSITIONS OF AMF BOWLING CENTERS, INC. AND ANITA MANION

        Defendant AMF Bowling Centers, Inc. (“Defendant” and/or “AMF Bowling”), by and

through its undersigned counsel, WILSON ELSER MOSKOWITZ EDELMAN AND DICKER

LLP, and pursuant to Federal Rule 45, submits this Motion to Quash Depositions of AMPF

Bowling Centers, Inc. and Anita Manion, and states as follows:

        1.       On January 1, 2020, Samuel Green, Plaintiff, served two (2) Notices of Deposition

upon Anita Manion and Defendant AMF Bowling Centers, Inc.

        2.       The deposition of Anita Manion is noted to take place on January 13, 2020, at

10:15A.M. The deposition of Defendant AMF Bowling, through a corporate designated person or

persons, is noted to take place on January 23, 2020, at 9:00A.M.

        3.       On November 26, 2019, Plaintiff, through counsel, sent a letter to Defendant’s

counsel requesting identification of a corporate designee for deposition purposes, and also

requesting the deposition of three (3) employees: Anita Manion, David Goldwasser, and Robert

Dyer. Plaintiff’s letter requested availability dates only in the month of December.

        4.       Although plaintiff’s counsel and defendant’s counsel exchanged emails regarding

a conference call to secure mutually agreeable following receipt of the November 26 letter, no date


964055v.1
             Case 1:19-cv-01410-ELH Document 33 Filed 01/07/20 Page 2 of 4



was cleared and consented to by Defendant’s counsel for either deposition of Anita Manion or an

AMF Bowling corporate designee.1

        5.       As these dates were never agreed upon, the availability of deponents Anita Manion

and AMF Bowling’s corporate designee are unknown and therefore unconfirmed.

        6.       Defendant’s counsel engaged in good faith efforts with Plaintiff’s counsel to

identify mutually agreeable dates upon which to note the requested depositions, and was never

informed as to the dates on which Plaintiff intended to note the requested depositions.

        7.       Federal Rule 45(d)(3)(A) permits the Court to quash a Subpoena and Notice of

Deposition when such has failed to provide reasonable time to comply, and where it subjects a

party to undue burden.

        8.       The notices served by Plaintiff do not provide adequate time prior to the noted

deposition dates, and the failure by Plaintiff to designate mutually agreed upon dates, particularly

in light of the open communications between the Parties to identify available dates, creates an

undue burden upon Defendant and the noted deponents.

        9.       Defendant objects to these Notices of Depositions as the dates were never cleared

nor confirmed with Defendant or Defendant’s counsel, and as such appearance on both dates poses

an undue burden under to Federal Rule 45(d)(3)(A).

        10.      Accordingly, Defendant requests this Honorable Court to quash Plaintiff’s Notices

of Deposition of AMF Bowling Centers, Inc. and Anita Manion, and orders the Parties to designate

alternative mutually agreed upon dates for the same.




        1
         Contemporaneously with this filing, Defendant has filed a Motion for Protective Order as
        Plaintiff’s counsel would not agree to conduct the conference without a court reporter,
        despite being advised that defense counsel did not consent to being recorded.



964055v.1
            Case 1:19-cv-01410-ELH Document 33 Filed 01/07/20 Page 3 of 4



        WHEREFORE, Defendant respectfully requests this Honorable Court quash Plaintiff’s

Notices of Deposition of AMF Bowling Centers, Inc. and Anita Manion, and provide other such

relief this Court deems necessary and proper.




                                             Respectfully submitted,

                                             WILSON, ELSER, MOSKOWITZ
                                             EDELMAN & DICKER, LLP

                                     By:     __/s/ Brigitte J. Smith____________________
                                             Brigitte Smith (Fed. Bar No. 28426)
                                             Brigitte.Smith@wilsonelser.com
                                             500 E. Pratt Street, Suite 600
                                             Baltimore, MD 21202-3173
                                             Tel. 410-962-7387
                                             Fax. 410-962-8758
                                             Counsel to Defendant, AMF Bowling Centers, Inc.




                             CERTIFICATE OF GOOD FAITH

        I HEREBY CERTIFY that good faith attempts and efforts were made to resolve this

dispute pursuant to Federal Rule 26(c)(1).

                                     By:     __/s/ Brigitte J. Smith____________________
                                             Brigitte Smith (Fed. Bar No. 28426)




964055v.1
            Case 1:19-cv-01410-ELH Document 33 Filed 01/07/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY on this 7th day of January, 2020, a copy of the foregoing Defendant

AMF Bowling Centers, Inc.’s Motion to Quash Depositions of AMF Bowling Centers, Inc. and

Anita Manion was served via the Court’s ECF filing system, to all counsel of record, as follows:

Kim Parker, Esquire
The Law Offices of Kim Parker, P. A.
Fed. Bar No.:23894
2123 Maryland Avenue
Baltimore, Maryland 21218
410-234-2621
kp@kimparkerlaw.com

Jesse Lyons Crawford, Esquire
The Law Offices of Jessie Lyons Crawford
Fed. Bar No.: 25247
2601 Maryland Avenue
Baltimore, Maryland 21218
410-662-1230

Counsel for Plaintiff


                                     By:    __/s/ Brigitte J. Smith____________________
                                            Brigitte J. Smith




964055v.1
